Citation Nr: 1748966	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a lower back condition with lower extremity pain.

3. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of service connection for hypertension to include a heart condition was included on the August 2013 Statement of the Case.  However, the Veteran did not indicate a desire to appeal that decision when he filed his substantive appeal in September 2013.  The RO subsequently certified that issue to the Board erroneously, and the Veteran's representative made a brief mention of it in written argument submitted to the Board.  See July 2015 VA Form 8 & September 2017 written argument.  However, the Board finds that the Veteran expressly limited the issues on appeal to those listed in his substantive appeal and has not relied to his detriment on the inclusion of this issue on the form certifying the issues to the Board.  The Board also finds that VA has taken no other actions indicating that the issue of hypertension remained on appeal beyond its inclusion on the certification form.  As a result, the Board finds that the issue of entitlement to service connection for hypertension has not been timely appealed to the Board and will be addressed no further.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

Also, the Board notes that the Veteran originally requested a hearing before the Board at his local RO when he filed his substantive appeal.  Such a hearing was scheduled for November 2016; however, the Veteran did not appear for this hearing.  Consequently, the Board will proceed with this appeal as if his request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) (2016).

The issues of entitlement to service connection for a lower back condition and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown by the record that the Veteran's bilateral hearing loss disability is related to his service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As the only decision herein is a decision to grant the Veteran's claim for service connection for bilateral hearing loss and is completely favorable, no further action is required to comply with the duties to notify and assist in the matter.

II. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Sensorineural hearing loss is subject to presumptive service connection under 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The record reflects that the Veteran served as a communications equipment repairman during his service.  His statements, such as his statement on the form perfecting his substantive appeal, explain that he worked in a radio tower where aircraft flew low overhead and he also had to expose himself to radio signals that were also loud in order to repair the equipment.  As the Veteran's statements are consistent with his military occupational specialty, the Board finds that the Veteran was exposed to acoustic trauma as a condition of his service.

The next threshold matter that must be addressed is whether the Veteran has a hearing loss disability.  A hearing loss disability is defined by VA regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  While the Board notes that there are additional audiological examinations in the record, the Board finds that the results of the December 2010 VA examination are sufficient to answer the question of whether the Veteran has been diagnosed with impaired hearing as that is defined by VA regulations.  The December 2010 VA examination results document that the each of the Veteran's ears has an auditory threshold of 40 decibels or greater at 4000 Hertz and that the Veteran's speech recognition scores in each ear was 84 percent.  Consequently, the Board finds that the Veteran has been diagnosed with impaired hearing.  38 C.F.R. § 3.385.

Finally, the December 2010 VA examiner also provided a positive nexus.  While initially opining that the information provided by the Veteran regarding his noise exposure in service was too vague to render an opinion as to the cause of the Veteran's hearing loss, the examiner several days later (also in December 2010) received additional information about the Veteran's duties while in the service and opined that the Veteran's hearing loss was more likely than not caused by acoustic trauma encountered while performing his duties as a radio equipment repair specialist.

The Board finds that the record contains sufficient evidence of a current hearing loss disability and a medical opinion linking the Veteran's condition to his service, and service connection is properly established.  Hickson, 12 Vet. App. 247.


ORDER

Service connection for bilateral hearing loss is granted.





REMAND

The Board finds that a remand is required before a final adjudication of the Veteran's claims for service connection for a lower back condition and depression may be finally adjudicated.

With respect to the lower back condition claim, the Board finds that the Veteran was provided with a VA examination in October 2010.  However, it does not appear that this examiner provided an opinion regarding whether the Veteran's back condition was caused by the Veteran's service.  Consequently, the Board finds that this examination report is not complete.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board also notes that the Veteran has provided two explanations for how his back pain may have arisen.  First, the Veteran has asserted that his back pain is the result of an old in-service injury.  Second, the Veteran has claimed that this is secondary to a cyst that he has had to repeatedly have removed that was first diagnosed and treated while he was on active duty.  See September 2013 VA Form-9 Substantive Appeal.  The examiner should consider both these theories when rendering an opinion in this case.

With respect to the claim for depression, the Veteran has expressly argued that this condition is the result of his back pain from his lower back condition.  Consequently, it is not appropriate to resolve the Veteran's depression claim until a final decision is rendered on his lower back claim first.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated/outstanding VA treatment records relevant to the Veteran's lower back and depression claims and associate them with the claims file.

2. After completing the above development, return the Veteran's claims file to the examiner who performed the October 2010 VA examination so that the examiner can provide an opinion regarding whether there is a nexus between the Veteran's lower back condition and his service.  In the event that the October 2010 examiner is no longer available, seek an opinion from an appropriate substitute examiner.  If the examiner determines that any opinion requested cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lower back condition was caused by or incurred in the Veteran's service.  The examiner's attention is specifically called to the Veteran's explanations for the origin of his lower back pain (an in-service injury to his lower back and as a result of the cyst that he was treated for during his service) that he gave when he perfected his appeal.

The examiner must provide a complete rationale for the opinion rendered.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated as a result, especially any development of the Veteran's claim for service connection for depression secondary to his lower back pain that may be necessary if a favorable decision regarding the Veteran's lower back results.  Then, readjudicate the claims on appeal.  If any of the claims remain denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


